Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: incorrect references to “cash dispenser camera 308”, at [0096]; “ID card reader 312”, at [0098]; “front wide angle camera 318”, at [00100]; and, “lock 256 for the door 260”, at [00107].  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite an apparatus and a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of evaluating a device and providing various summaries and/or quotes based on the 

Claim 37, which is illustrative of claim 1 and 38, defines the abstract idea by the elements of:
A method comprising: capturing, images of a pre-owned electronic device that is temporally located in an evaluation area; 
evaluating the previously-owned electronic device based on the images; and, based on the evaluation, provide at least one of a repair quote, a protection plan quote, a protection plan claim, a certification, or a promise to purchase for the previously- owned electronic device.

These actions recite many of the steps that sales associates would perform when considering trade-in value for used equipment.  These steps can also be performed by the associate via a visual inspection, by simply looking and making a quick evaluation.  Therefore, the claims fittingly recite the certain methods of organizing human activity and mental process abstract ideas identified above.  

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
one or more cameras arranged;
a processor configures to…; and,
a non-transitory computer readable medium storing instructions that, when executed by a processor of an evaluation apparatus, causes the evaluation apparatus to perform operations comprising….

These additional elements simply instruct one to practice the abstract idea of evaluating a device and providing various summaries and/or quotes based on the condition of the device one or more cameras; a processor; and, a non-transitory computer readable medium storing instructions, to perform the method that defines the abstract idea, where these components are used as tools to implement an abstract idea or other exception on a computer. See MPEP 2106.05(f). This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. Therefore, the claims are found to be directed to the abstract ideas identified by the examiner.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does 

Dependent claims 2 and 3 contain further embellishments to the same abstract idea found in claim 1.  A recitation to a vault is a further recitation to some area where the evaluation and inspection occurring is to take place.  A recitation to trade the device is a further embellishment to the sales activities taking place; it is one of the possible outcomes that could occur in the interaction taking place.  Claim 3 further recites storing the device which is another branch of the vault recitation above; it is a further storing area and a common action when one individual accepts the trade-in of the used device.   Furthermore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 4 – 8 contain further embellishments to the same abstract idea found in claim 1.  Recitations to repair quotes, protection plans, and defects or differences and unique identification or IMEI of the device is a further embellishments of the evaluation of a device and providing an opinion or judgment (summary.) Furthermore, the claims recite a processor, a central server, and an interface, which amounts to instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

protection plan and quote are further embellishments of the evaluation of a device and providing an opinion or judgment (summary.) Furthermore, the claims recite a processor, storing context information and communicating information amounts to instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Dependent claims 13 – 22 contain further embellishments to the same abstract idea found in claim 1.  Recitations to images captured during a first evaluation point and a second evaluation point and a deterioration rate are further embellishments of the evaluation process; a process that inherently has multiple points of reference.  The deterioration rate is a tacit result of evaluation.    Thresholds associated with one or more diagnostic tests are implied facets of the evaluation method.  To evaluate would mean to compare to some level use or wear in order to assess some value and determine a level (threshold) of gain or loss.  Furthermore, the claims recite a camera, memory, (stored information) and a processor; where these components are used as tools to implement an abstract idea or other exception on a computer. See MPEP 2106.05(f). This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

Dependent claims 23 – 36 contain further embellishments to the same abstract idea found in claim 1.  Recitations to an evaluation report, a repair plan and quote, and a payment process are further embellishments of the evaluation of a device and providing an opinion or judgment (summary.) Furthermore, the claims recite a processor, camera, and a second device, where these components are used as tools to implement an abstract idea or other exception on a computer.  This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Therefore, for the reasons set above, claims 1 – 38 are directed to an abstract idea without integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 8, 26, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bowles (US20160171575), hereinafter, Bowles.

Regarding claims 1, 37, 38, Bowles details a kiosk used to recycle electronic devices.  Bowles discloses an evaluation area configured to temporarily include within it an electronic device; ( “…the access door is configured to automatically retract so that the user 101 can place an electronic device (e.g., a mobile phone) in an inspection area 108 for automatic inspection by the kiosk 100.”)  See [0025].  
one or more cameras arranged to capture images of the device; (“… to enable the mobile phone 250 to be photographed and/or otherwise optically evaluated from all, or at least most viewing angles (e.g., top, bottom, sides, etc.) using, e.g., one or more cameras,…”)  See [0028].  
Bowles discloses a processor configured to evaluate and provide at least one of a promise to purchase the device;  (“… the kiosk 100 includes a suitable processor or central processing unit (“CPU”) 700 that controls operation of the kiosk 100 in accordance with computer-readable instructions stored on system memory 706.”); and (“…process electronic device information and data (to, e.g., evaluate device make, model, condition, pricing, etc.), communicate and exchange data and information with remote computers and other devices, etc.”)  See [0048 and Figure 7.]  Bowles adds, (“After the visual and electronic analysis of the mobile phone 250, the user is presented with a phone purchase price via the display screen 104.”)  See [0031].  

Regarding claims 2 and 3, Bowles discloses a vault for temporarily storing the device; (“In block 316, the routine retains the device (e.g., in the collection bin 234 of the kiosk 100) and the routine ends.”)  See [0034].   Bowles further discloses trading the device (“for monetary gain”, as defined in the Specification, at [0034].  See, for example, [0034]; (“The kiosk can then provide payment of the purchase price to the user. In some embodiments, payment can be made in the form of cash dispensed from the cash outlet 118. In other embodiments, the user can receive remuneration for the mobile phone 150 in various other useful ways. For example, the user can be paid via a redeemable cash voucher, a coupon, an e-certificate, a prepaid card, a wired or wireless 

Regarding claim 4, Bowles discloses at least one of a promise to purchase the device, in coordination with central server or remote operator; (“ In other embodiments, copies of the database are obtained and stored at a central or a regional processing location for the devices that are collected by the kiosks.”, at [0040]; and, “The kiosk operator 832 can be a central computer or system of computers for controlling all manner of operation of the network of kiosks 100.”, at [0040].)  Bowles further adds; (“This remote viewing capability enables operator personnel to verify user identification and/or make other visual observations at the kiosks 100 in real-time during transactions, as described above with reference to FIG. 1.”)  See [0056].  

Regarding claims 5 – 7, Bowles discloses wherein the central server is configured to retrieve stored previous evaluation session information of the previously-owned electronic device based on unique identification of the previously-owned electronic device as determined in the current evaluation; use microdefects and/or micro-differences detected in images of the previously-owned electronic device at least in part as the unique identification; and command a user to input a code for displaying an IMEI of the previously-owned electronic device; (“identifier codes determined from a number of previous transactions in accordance with an embodiment of the present technology.”) See [0011 and Figure 5].  In addition, (“the identifier is an IMEI/MEID code that is stored on the equipment and the database stores records of IMEI/MEID codes and particular previously determined makes/models of equipment that were the subject of previous transactions .”)  See [0019].  Bowles further discloses; (“The visual analysis can further include a computer-implemented inspection of a display screen on the mobile phone 250 to check for, e.g., cracks in the glass and/or other damage or defects in the LCD (e.g., defective pixels, etc.), at [0029].

Regarding claim 8, Bowles discloses or a promise to purchase for the previously-owned electronic device, in coordination with a third party service provider via a service interface; (“The kiosks 100 and/or the server computer 804 are also operably connectable to a series of remote computers for obtaining data and/or exchanging information with necessary service providers,”) See [0055]. 

Regarding claim 26, Bowles discloses select a context from a plurality of preconfigured contexts in accordance with a user- selected service, in coordination with a third party service provider via a service interface; and, control at least the one or more cameras in accordance with the configured set of rules to determine an evaluation of the previously owned electronic device; (“The CPU 700 can provide information and instructions to kiosk users via the display screen 104”), at [0049]; and, (“As noted above, the kiosk 100 additionally includes a number of electronic, optical and electromechanical devices for electrically, visually and/or physically analyzing electronic devices placed therein for recycling. Such systems can include one more internal cameras 714 for . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 - 12 and 29 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles as applied to claim 1 above, and further in view of Hsu (US20140349615), hereinafter, Hsu.
Regarding claims 9 – 12 and 29 - 31, Bowles discloses all the limitations of claim 1, above.  Not disclosed by Bowles is wherein the processor is further configured to provide a protection plan quote or a protection plan claim for the evaluated previously-owned electronic device, and wherein the processor is further configured to: detect one or more pre-existing defects on the pre-owned electronic device based on the evaluation; determine, in accordance with a context information stored in a memory and based on the identified defect information, whether or not to provide a protection plan quote; and when it is determined to provide the protection plan quote, communicate information regarding the protection plan quote to a user of the pre-owned electronic device; identify one or more exclusions for the pre-owned electronic device; adjust the protection plan quote according to the identified exclusions; and communicating the adjusted protection plan quote to the user.
However, Hsu discloses an apparatus and method for providing mobile device support services.  Key to Hsu’s disclosure is; (“…if it is determined that the mobile device is indeed eligible (e.g., satisfies sufficient policy terms based on the device status data or information derived from the device status data) for one or more insurance policies, an offer, e.g., an insurance quote may be generated and presented to the user for the protection of the device against a covered loss.”)  See [0140].  Hsu’s method includes data that; (“…may further include information indicating options, features, and limits of the coverage of the protection plan which may be employed later in the process 500.”)  See [0085.]  Finally, Hsu discloses; (“the terms of the offer are transmitted to the wireless device for the user to accept or decline.)  See [0088].  Lastly, Hsu discloses providing for payment after the protection plan is accepted.  (“At action 430, a determination is made as to whether the user accepts the offer to upgrade the coverage of the protection plan to cover the wireless device. If the user accepts the offer of upgraded coverage to cover the wireless device, the process proceeds to action 432”), at [0081]; and, (“At action 432, notification of acceptance of the offer is transmitted to the device protection manager and validation requirements are received in response.”), at [0082].  Thus, payment is enforced through the service manager via the device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer a protection plan for a pre-owned device, per the method of Hsu, and use this plan within the system and method of Bowles’ device .  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles, as applied to claim 1 above, in view of Hsu, further in view of Ploetner (US20160275460), hereinafter, Ploetner.  
Regarding claims 13 and 14, Bowles discloses all the limitations of claim 1, above.   
Not disclosed by Bowles is for each of the evaluation points, respective evaluations of the pre-owned electronic device based on the respective set of one or more images; and, whether to approve or deny the protection plan claim; and communicate information regarding the determined approval or denial of the protection plan claim.
However, Hsu discloses an apparatus and method for providing mobile device support services.  Key to Hsu’s disclosure is; (“…if it is determined that the mobile device is indeed eligible (e.g., satisfies sufficient policy terms based on the device status data or information derived from the device status data) for one or more insurance policies, an offer, e.g., an insurance quote may be generated and presented to the user for the protection of the device against a covered loss.”)  See [0140].  Hsu’s method includes data that; (“…may further include information indicating options, features, and limits of the coverage of the protection plan which may be employed later in the process 500.”)  See [0085.]  Finally, Hsu discloses; (“the terms of the offer are transmitted to the wireless device for the user to accept or decline.)  See [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer a protection plan for a pre-owned device, per 

However, Ploetner discloses a system and method to inspect mobile devices via image comparison.  Ploetner details; (“FIG. 3A-3C are a series of views depicting first, second, and third images 300a-c of the mobile device 124 acquired by acquired by the camera 258…”).  See [0034].  Ploetner adds, (“Similar to the first image 300a, the second image 300b shows a beam line 388 having a center beam line segment 311, curved beam line segments 321a, b, and outer beam line segments 331a, b. However, now one of curved segments 321a includes a discontinuity region 384 caused by a dented region 397 in the left edge portion 394 of the device case 396…”).  See [0036].  Thus, Ploetner is indicating (“…the presence of any defects or damage).”  See [0035].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare images in order to identify defects per the method of Ploetner, and use this method within the system and method of Bowles’ device recycling kiosk because this method is the most effective and efficient way to identify these defects.  

Claims 15 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles, as applied to claim 1 above, in view of Ploetner, in view of Hsu, further in view of Bowles (US20160284019), hereinafter, Bowles '019.  

Not disclosed by Bowles is capture, using the one or more cameras, at respective times a first set of one or more images of the pre-owned electronic device during a first evaluation point and a second set of one or more images of the pre-owned electronic device during a second evaluation point; and, a deterioration rate associated with the pre-owned electronic device. 
However, Ploetner discloses a system and method to inspect mobile devices via image comparison.  Ploetner details; (“FIG. 3A-3C are a series of views depicting first, second, and third images 300a-c of the mobile device 124 acquired by acquired by the camera 258…”).  See [0034].  Ploetner adds, (“Similar to the first image 300a, the second image 300b shows a beam line 388 having a center beam line segment 311, curved beam line segments 321a, b, and outer beam line segments 331a, b. However, now one of curved segments 321a includes a discontinuity region 384 caused by a dented region 397 in the left edge portion 394 of the device case 396…”).  See [0036].  Thus, Ploetner is indicating (“…the presence of any defects or damage).”  See [0035].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare images in order to identify defects per the method of Ploetner, and use this method within the system and method of Bowles’ device recycling kiosk because this method is the most effective and efficient way to identify these defects.
However, Bowles ‘019 discloses a kiosk to analyze an electronic device.  Bowles ‘019 has; (“Preferably, the electronic device is imaged and analysis software is used to identify scratches, cracks, wear patterns…”); and adds, (“dentification may be done by image comparison or other similar methods where the image taken of the electronic device is normalized and compared to a reference image.”).  See [0122].  Thus, meeting the instant application’s deterioration rate as described in the Specification, at [00341]; “comparing each evaluation with average wear and tear”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare images in order to identify wear per the method of Bowles ‘019, and use this method within the system and method of Bowles’ device recycling kiosk because this provides a standard, level baseline with which to make the best comparison to, and then provide a better analysis.

Regarding claim 16, the combination or Bowles, Ploetner, Hsu, and Bowles ‘019, discloses all the limitations of claim 15, above.  
Bowles further discloses or a promise to purchase for the previously-owned electronic device, in coordination with a third party service provider via a service interface; (“The kiosks 100 and/or the server computer 804 are also operably connectable to a series of remote computers for obtaining data and/or exchanging information with necessary service providers,”) See [0055].

Regarding claims 17 – 20, the combination of Bowles, Ploetner, Hsu, and Bowles ‘019, discloses all the limitations of claim 15, above.
Not disclosed by Bowles is based on one or more second images of a second electronic device at one or more respective times, one or more evaluation of the second electronic device; determining that the pre-owned electronic device and the second electronic device are associated with a same user; and calculating an offer associated with the second electronic device using at least the deterioration rate of the pre-owned electronic device; modifying a price of a protection plan; modifying an initial amount.
However, Ploetner discloses a system and method to inspect mobile devices via image comparison.  Ploetner details; (“FIG. 3A-3C are a series of views depicting first, second, and third images 300a-c of the mobile device 124 acquired by acquired by the camera 258…”).  See [0034].  Ploetner adds, (“Similar to the first image 300a, the second image 300b shows a beam line 388 having a center beam line segment 311, curved beam line segments 321a, b, and outer beam line segments 331a, b. However, now one of curved segments 321a includes a discontinuity region 384 caused by a dented region 397 in the left edge portion 394 of the device case 396…”).  See [0036].  Thus, Ploetner is indicating (“…the presence of any defects or damage).”  See [0035].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare images in order to identify defects per the method of Ploetner, and use this method within the system and method of Bowles’ device recycling kiosk because this method is the most effective and efficient way to identify these defects.
However, Hsu discloses an apparatus and method for providing mobile device support services.  Key to Hsu’s disclosure is; (“…if it is determined that the mobile device is indeed eligible (e.g., satisfies sufficient policy terms based on the device status data or information derived from the device status data) for one or more insurance policies, an  limits of the coverage of the protection plan which may be employed later in the process 500.”)  See [0085.]  Finally, Hsu discloses; (“the terms of the offer are transmitted to the wireless device for the user to accept or decline.)  See [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer a protection plan for a pre-owned device, per the method of Hsu, and use this plan within the system and method of Bowles’ device recycling kiosk because these protection services are most effective for used devices, as these devices are most prone to defects and technical issues.

Regarding claims 21 and 22, the combination of Bowles, Ploetner, Hsu, and Bowles ‘019, discloses all the limitations of claim 15, above.
Not discloses by Bowles is accessing stored context information associated with one or more attributes of the pre-owned electronic device.  
However, Hsu discloses (“ …to intelligently and dynamically offer wireless device protection service to consumers for their devices based on detection of subscriber identification modules (e.g., SIM cards) in a particular wireless device. Embodiments further function to validate particular wireless devices to ensure compatibility with the plan,,,”), at [0035]; and, (“the device protection manager 102 may receive information from a wireless device 104 including the model and/or configuration of the wireless device and a user identifier associated with a subscriber identification module.”); at [0038].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to access stored device data, per the method of Hsu, and use this plan within the system and method of Bowles’ device recycling kiosk because these offers the most efficient manner of providing these services.  

Claims 23, 24, and 32 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles, in view of Engel (US20180144301), hereinafter, Engel.
Regarding claims 23 and 24, Bowles discloses all the limitations of claim 1, above.
Not disclosed by Bowles is evaluation session attributes; and generate an evaluation report for the evaluation.
However, Engel discloses a system and method to process return requests, using a kiosk, that evaluates, and/or processes devices that are returned by a consumer.  Engel adds, (“…a detailed image is provided of each item that receives a damage score.”), at [0080]; and, (“the results of the statistical analysis may be used to generate a report card.”), at [0093].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an evaluation report per the method of Engel, within the system and method of Bowles’ device recycling kiosk because this allows for the user to explain any issues and the soring method best explains why or why not a warranty claim was accepted.


Not disclosed by Bowles is using the one or more cameras, at respective times a first set of one or more images of the pre-owned electronic device during a first evaluation point and a second set of one or more images of the pre-owned electronic device during a second evaluation point. 
However, Engel discloses a system and method to process for handling repairs, performed at a kiosk.  Engel describes a system that; (“…includes at least one image capturing device operable to capture images of an electronic device beginning from a start processing point at a facility and until an end processing point at the facility; at least one image storing device operable to store the images of the electronic device; and at least one instruction processing device operable to retrieve the images of the electronic device using an identifier associated with the electronic device.”), at [0019]; and, (“…the processing device 130 is operable to analyze the detail images to determine, identify, or flag any damage or possibility of damage to the electronic device 104.”), at [0032].  
Further regarding claim 35, official notice is taken that a loaner electronic device is just another pre-owned device, a proxy device still in possession of a user, and subject to the same claimed elements as any other pre-owned device, as disclosed by the above cited prior art.  Thus, this claimed element is considered met.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze images per the method of Engel, within the system and method of Bowles’ device recycling kiosk because this provides a thorough .  

Claim 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles, in view of Dion (US20170323279), hereinafter, Dion.  
Regarding claim 25, Bowles discloses all the limitations of claim 1, above.  
Not disclosed by Bowles is wherein one or more of the images are captured by the second pre-owned electronic device.
However, Dion discloses a kiosk system and a method that details; (“…diagnostics of the trade device may be performed based at least on an image captured using the camera of the other device.”)  See [0253].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a second device per the method of Dion, within the system and method of Bowles’ device recycling kiosk because this is a simple and effective way to obtain images, in the event a camera is not operable in the prime device.

Regarding claim 36, Bowles discloses all the limitations of claim 1, above.  
Not disclosed by Bowles is wherein the processor is further configured to communicate with a diagnostic and/or protection plan application on the pre-owned electronic device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a diagnostic app per the method of Dion, within the system and method of Bowles’ device recycling kiosk because this allows for performing tests prior to the device being turned in, thus ensuring a properly working device. 

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bowles, in view of Engel, further in view of Altschuler (US20160148289), hereinafter, Altschuler.  
Regarding claims 27 and 28, Bowles discloses all the limitations of claim 1, above.  
Not disclosed by Bowles is generate an evaluation report based upon the analysis of the captured images; and responsive to the evaluation report, displaying, on a user interface, an offer to advertise the previously-owned electronic device for sale
However, Engel discloses a system and method to process return requests, using a kiosk, that evaluates, and/or processes devices that are returned by a consumer.  Engel adds, (“…a detailed image is provided of each item that receives a damage score.”), at [0080]; and, (“the results of the statistical analysis may be used to generate a report card.”), at [0093].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an evaluation report per the method of Engel, 
However, Altschuler discloses a method to manage buying and selling in an electronic marketplace, for example; (“…the EXPCommerce 613 comprises a Promotion processing unit 645 to place, market, promote, or advertise a product listing on various suitable platforms including but not limited to: [0055] the EXPCommerce Website(s), user-branded EXPCommerce websites, and search and paid/unpaid placement within the websites; [0056] across multiple paid and/or unpaid online and offline marketing channels selected by the seller/prospective seller…”).  See [0054].  Altschuler also has; (“The Transaction processing unit 650 contains a settlement system that integrates with third-party payment processing systems such as PayPal®, Google Checkout.sup.SM, Western Union®, credit card gateways and other systems to process credit or debit card payments, electronic checks, wire transfers, bank account transactions and the like.”)  See [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer to advertise and accept payment per the method of Altschuler, within the system and method of Bowles’ device recycling kiosk because this allows for the most efficient utilization of all the data already gathered and further utilizes the networked system to reach the broadest online market.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beane (US20170169401) details a system and method for recycling consumer electronic devices.  Bordeleau (US20160335616) has a system and method for remote collection of electronic devices for value.  Bowles has several documents disclosing a kiosk for evaluating and purchasing used electronic devices, (US20160171456, US20160132840, US20160125548, US20160125367, US20160098689, US20130144797, US20130124426, US20130046699, US20120191562, US20100169231, and US20100088192).  Cirannek (US20160210648 and US20160092849) describe methods for dynamic pricing and performing other processes associated with recycling mobile phones and other electronic devices.  Graffia (US20150356637) describes as retail station for e-device identification, assessment, and trade in.  Hunt (US20160098688) details a system for electrically testing mobile devices at a kiosk.  Librizzi (US20130311318) has a kiosk for recycling electronic devices.  McCarty (US20190019147) discloses a system and method for device clearing and re-inventory.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687


/DENNIS W RUHL/Primary Examiner, Art Unit 3687